            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID ALLEN COX,         :
    Petitioner,          :
                         :                No. 1:19-cv-883
   v.                    :
                         :                (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent.           :

                               ORDER

     AND NOW, this 6th day of June 2019, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT:

     1. The Clerk of Court is DIRECTED to substitute Warden Douglas K. White
        as the Respondent in this matter;

     2. Cox’s Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED
        WITHOUT PREJUDICE; and

     3. The Clerk of Court is directed to CLOSE this matter.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
